Citation Nr: 1815785	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  14-36 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

2.  Entitlement to an increased rating in excess of 40 percent disabling for service-connected bilateral inguinal hernias.

3.  Entitlement to an increased in excess of 40 percent for service-connected tender right inguinal hernia scar.

4.  Entitlement to a compensable rating for service-connected surgical scars.


REPRESENTATION

Veteran represented by:	George T. Sink, Sr., Attorney at Law



WITNESS AT HEARING ON APPEAL

The Veteran, his spouse, and S.B., observer


ATTORNEY FOR THE BOARD

M. R. Woodarek, Associate Counsel


INTRODUCTION

The Veteran had active service with the Navy from May 1976 to May 1980, with subsequent service with the Naval Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision from the Department of Veterans Affairs (VA) Regional Office in Buffalo, New York (RO), which denied entitlement to a TDIU.

The Veteran testified before the undersigned Veterans Law Judge in a November 2017 videoconference hearing.  A copy of the hearing transcript has been associated with the record.  After the hearing in December 2017, the Veteran submitted additional evidence and waived his right to have it initially considered by the RO.  38 C.F.R. §§ 20.800, 20.1304(c) (2017).

The Board notes that the Veteran did not appeal the claim for entitlement to a temporary evaluation of 100 percent based on surgical or other treatment for a service-connected condition necessitating convalescence within a September 2014 substantive appeal.  Therefore, this claim is not currently before the Board for appellate proceedings.  See In re Fee Agreement of Cox, 10 Vet. App. 361, 374   (1997) (holding that if the claims file does not contain a notice of disagreement, a statement of the case and a VA Form 9 (substantive appeal), the Board is not required and has no authority to decide the claim).

In February 2017, the Veteran filed a notice of disagreement with a November 2016 rating decision which denied entitlement to increased evaluations for service connected bilateral inguinal hernias, tender right inguinal hernia scar, and surgical scars.  The Veteran also filed an April 2017 notice of disagreement to a February 2017 rating decision which denied entitlement to service connection for a lower back condition and respiratory condition.  Typically, when there has been an initial RO adjudication of a claim and a notice of disagreement has been filed as to its denial, the veteran is entitled to a statement of the case, and the RO's failure to issue a statement of the case is a procedural defect requiring remand.  Manlincon v. West, 12 Vet. App. 238 (1999).  

The RO has acknowledged the April 2017 notice of disagreement in an April 2017 correspondence, and additional action is pending.  As such, this situation is distinguishable from Manlincon where a notice of disagreement had not been recognized.  As the RO has acknowledged the Veteran's notice of disagreement, Manlincon is not applicable and the Board declines to remand the issues of service connection for a lower back condition and respiratory condition.  These matters are referred to the RO for continued development and the issuance of a statement of the case.

However, the RO did not acknowledge the Veteran's timely February 2017 notice of disagreement regarding the issues of entitlement to increased evaluations for service connected bilateral inguinal hernias, tender right inguinal hernia scar, and surgical scars.  The Board finds that the RO's failure to acknowledge the notice of disagreement and failure to issue a statement of the case as to this issue is a procedural defect.  The issue of entitlement to service-connection for throat cancer has been added to the appeal pursuant to Manlincon and is remanded for the issuance of a statement of the case.

The issues of entitlement to an increased rating in excess of 40 percent disabling for service-connected bilateral inguinal hernias; entitlement to an increased rating in excess of 40 percent for service-connected tender right inguinal hernia scar, and; entitlement to a compensable rating for service-connected surgical scars are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

For the entire appeal period as of October 3, 2013, the Veteran has been unable to secure or follow gainful or more than marginal employment due to service-connected disabilities.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to a TDIU have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. 
§§ 3.102, 3.321, 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. 
§§ 3.102 , 3.156(a), 3.326(a) (2017); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because this decision constitutes a full grant of the benefits sought on appeal with regard to entitlement to a TDIU, a discussion regarding VCAA notice or assistance duties is not required to address the claim.

Entitlement to a TDIU Law and Analysis

TDIU ratings may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2017).  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a) (2017).  Even when the percentage requirements are not met, entitlement to a total rating, on an extraschedular basis, may nonetheless be granted, in exceptional cases, when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b) (2017).

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  In evaluating a veteran's employability, consideration may be given to his or her level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2017).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  38 C.F.R. §4.16(a) (2017).  For a veteran to prevail on a total rating claim, the record must reflect some factor which takes his or her case outside of the norm.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1996); 38 C.F.R. §§ 4.1, 4.15 (2017).

For the appeal period as of October 3, 2013, the date when the Veteran became unemployable and was no longer able to work due to his service-connected disabilities, the Veteran was in receipt of a 40 percent rating for bilateral inguinal hernias; a 10 percent rating for right inguinal neuralgia; a 10 percent rating for tender right inguinal hernia scar; a 10 percent rating for left inguinal neuralgia; and has non-compensable ratings for status post right orchiectomy and surgical scars associated with bilateral inguinal hernias.  He was in receipt of a combined 60 percent rating for the entire rating period.  Upon review of the record, the Board finds that the Veteran's tender right inguinal hernia scar, bilateral inguinal hernia neuralgia, right orchiectomy, and surgical scars are all associated with the bilateral inguinal hernia, as they result from a common etiology, and may be considered one disability evaluated as a 60 percent combined rating.  Accordingly, for the entire rating period, the minimum schedular requirements for a TDIU have been met.  Therefore, application of a TDIU is appropriate so long as the severity of the Veteran's service-connected disabilities warrants such a rating during this time period.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2017).

The next step is to determine whether the Veteran is unemployable due to his service-connected disabilities.  38 C.F.R. §§ 3.340(a)(1), 4.15 (2017).  After a review of all the evidence, lay and medical, the Board finds that for the entire period on appeal the Veteran has not been able to secure and follow gainful employment due to service-connected disabilities.

With regard to the Veteran's educational and employment history, a February 2014 Veteran's Application for Increased Compensation Based on Individual Unemployability shows that he was last worked full time in April 2014, and became too disabled to work in November 2013, as a metal worker with Jamestown Metal Work.  He additionally identified having a up to one year of college education.  The Veteran remarked that he had two surgeries in the last four months and that he was currently on leave until the end of April 2014.

A termination letter dated July 1, 2014 from Jamestown Metal Products states the Veteran was absent from work since October 1, 2013 and that he was terminated effective July 2, 2014.  An additional letter, dated September 14, 2015, from Jamestown Metal Products, states that the Veteran had left work on disability in May 2013, and that he returned to work for a short period from August 2013 to October 2013, and again left work on disability without returning.  The Veteran was reported to be terminated after nine months without working in July 2013 and received disability payment beginning in August 2013.

Records from the Social Security Administration (SSA) include a September 2014 disability determination finding that the Veteran has been completely disabled since at least October 2, 2013, with a primary diagnosis of a back disorder, and a secondary diagnosis of fibromyalgia.  Additionally, the Veteran also claimed having disability due to hernias and groin aneurisms.  

A June 2015 VA examination, the VA examiner, with respect to the Veteran's functional impairment due to his service-connected inguinal hernias, reported that the Veteran stated he was no long able to work due to his inability to do any lifting, prolonged standing/sitting, or bending which all caused increased pain.

A September 2016 VA addendum opinion, the VA examiner commented upon the Veteran's service connected bilateral inguinal hernias on his ability to function in an occupational environment.  The VA examiner indicated that the Veteran reported he could stand in one place for five minutes before he would have to sit down and rest due to burning pain experienced in his bilateral inguinal area.  The Veteran reported he could walk for about one block before having to sit down and that he could not go up or down stairs due to pain in his inguinal area.  He could no longer safely go up or down a ladder for the same reasons and indicated he also could no longer due any time of repetitive movements such as bending, crouching, kneeling, and so forth.  The Veteran also indicated he could only sit for about five to 10 minutes before he had to get up and walk around due to experiencing burning pain in his inguinal area.

In a November 2016 VA hernia examination, the Veteran reported a flare of his condition when he went to lift something in September 2017 and upon a CT scan, which showed negative for recurrence, it was felt that the Veteran's significant pain was due to persistent ileal inguinal nerve entrapment, but due to his number of prior surgeries at this point, it was felt to be inoperable.  The Veteran reported that his pain would be 10/10 if he did any lifting.  He also indicated that had been out of work since 2013 due to his service-connected hernia condition, and that he was no longer able to do the physical aspects of the job, especially the lifting.

A January 2017 VA hernia examination shows the Veteran had undergone seven combined surgeries on his bilateral hernias, and that he was experiencing chronic pain in the inguinal areas bilaterally, including numbness, tingling, and burning, which increased with standing.  With respect to the Veteran's functional impairment due to his service-connected inguinal hernias, the VA examiner indicated that the Veteran was limited to standing for 10 minutes, walking half a block, lifting 10 pounds and was unable to bend.  

In a November 2017 videoconference hearing, the Veteran testified that he has trouble sitting for long periods of time, and can only sit comfortably for 15 minutes at a time, when he would have to stand up, walk around or change his position.  He indicated that due to his nerve damage related to his service-connected hernia condition, he has discomfort sitting, standing and walking in his groin and back area.  He stated that he can stand for up to 10 minutes at a time, and could lift up to 10 pounds comfortably.  The Veteran explained that he has pain associated with his hernia and nerve damage, which he takes medication for.  He last worked in August 2013 at Jamestown Metal Products, where he was employed as a cabinet builder assembling metal cabinets on a workbench and maneuvering them on to a conveyer belt, which weighed up to 75 pounds.  The Veteran described a history of employment as a maintenance worker and a multi-traits worker, and reported that he lost three of his previous jobs due to his service-connected hernia condition because he could not lift heavy objects.  He indicated that he did not have experience working in an office setting, and that he didn't have the education to do office work on a computer.  Additionally, he testified that he wouldn't be able to sit behind a computer for any length of time unless he had a walking desk.  

In a December 2017 private vocational assessment, which focused solely on the effects of his service-connected conditions and their functional impact on his employability.  Upon a thorough detailing of pertinent evidence within the Veteran's claims file, and upon vocational interview with the Veteran, the vocational expert found that the Veteran had limitations of: sedentary work restrictions; inability to lift or carry over 10 pounds; no prolonged sitting, standing, or walking; needs to alternate between sitting and standing as needed; chronic pain; limit of 10-15 minutes to walk or stand, needs to sit and stand at will; constant pain affecting stamina, pace and persistence.  The vocational expert indicate that, according to the Dictionary of Occupational Titles, sedentary work requires lifting of up to 10 pounds occasionally, however, he opined that the Veteran's limitations would preclude sedentary work due to the limitations of alternating sitting and standing.  Sedentary work requires sitting up to 2/3 of the day while on task, and the Veteran's limitations would not provide for sitting long enough to accomplish sedentary work.  Thus, the vocational expert opined that the Veteran's service-connected conditions have resulted in his inability to secure or maintain a substantially gainful employment at any exertional and skill level as of October 3, 2013.

The weight of the evidence shows that the Veteran is unable to work due to his service-connected disabilities.  Although a September 2014 SSA determination found the Veteran was disabled with a primary diagnosis of a back disorder, and secondary diagnosis of fibromyalgia, that decision is not controlling for VA purposes.  Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  Probative VA examinations of record tend to support a finding that the Veteran has been unemployable due to his service-connected disabilities based on the Veteran's reports and medical evidence of record.  The Veteran testified that he has only had an employment history of physical labor, and that he didn't possess the education to work on computers in an office setting.  Regardless, a private vocational expert opinion of record, based upon a thorough review of the Veteran's claims file, shows that the Veteran is not capable of performing sedentary work due to physical limitations brought about by his service-connected disabilities.  Accordingly, the weight of the evidence shows that the Veteran is unemployable due to service-connected disabilities.  For these reasons, and in resolving any benefit of the doubt in the Veteran's favor, entitlement to a TDIU is warranted for the entire period on appeal.






ORDER

Entitlement to a TDIU is granted.


REMAND

The Veteran filed a timely notice of disagreement to a November 2016 rating decision, which denied the Veteran's claims of entitlement to service connection for a lower back condition and a respiratory condition.  The RO, however, has neither acknowledged the Veteran's February 2017 notice of disagreement, nor issued a statement of the case addressing the issues of entitlement to service connection for a lower back condition and a respiratory condition.  The filing of a notice of disagreement places a claim in appellate status.  The failure to issue a statement of the case in such a circumstance renders a claim procedurally defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2017); Manlincon, 12 Vet. App. 238.  Accordingly, the appeal with regard to these issues is being remanded for the issuance of a statement of the case.

Accordingly, the case is REMANDED for the following action:

The AOJ should issue a statement of the case addressing the issues of entitlement to service connection for a lower back condition and a respiratory condition.  The Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal.  The AOJ should advise the Veteran that the appeal will not be returned to the Board for appellate consideration following the issuance of the statement of the case unless he perfects his appeal.

The veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369  (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


